E. B. Elliott Company is an outdoor advertising company subject to the requirements of the Workmen's Compensation Act. Raymond W. Gates is a valued employee of E. B. Elliott Company and was seriously injured in the course of his employment. E. B. Elliott Company carried liability insurance for the benefit of Gates with Bituminous Casualty Company.
This action was brought by E. B. Elliott Company for the use and benefit of Bituminous Casualty Company and Gates against the City of Miami to recover the amount paid out by the insurance company including legal expenses as a result of Gates' injury. Gates was to receive any surplus over this amount recovered by the judgment. A trial resulted in a verdict and judgment for the City and the plaintiff appealed.
Appellant contends that it was deprived of a fair trial because of the admission of hearsay testimony, improper argument of the defense counsel to the jury, and erroneous charges given by the trial court.
The negligence relied on for recovery was the alleged failure of the City to properly inspect a fire extinguisher in Elliott's place of business. All the errors assigned relate to matters of procedure and a diligent search of the record fails to show that any of them is well grounded. There is a complete dearth of evidence to show negligence on the part of the City so if well taken, we would be confronted with nothing more than harmless error. The judgment is accordingly *Page 755 
affirmed on authority of Georgia Southern and F. Ry. Co. v. Ruff, 69 Fla. 93, 67 So. 575.
Affirmed.
BROWN, C. J., CHAPMAN and THOMAS, JJ., concur.